Citation Nr: 0707903	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-35 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1958 to July 
1962 and from December 1967 to February 1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In March 2006, the veteran testified before the undersigned 
Veterans Law Judge at a personal hearing held at the RO.  A 
transcript of that testimony is of record.  

During the March 2006 Board hearing, the veteran indicated 
that he is currently unable to work due to a non-service 
connected disability.  This raises a claim for nonservice-
connected pension.  This matter is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In the instant case, the veteran was not provided with notice 
as to assignment of a disability rating or effective date.  
However, no prejudice can result to the veteran because the 
Board is denying his claim, thus rendering moot any questions 
as to these downstream elements.  

VA satisfied the remaining duty to notify by means of a 
letter from the RO to the veteran, dated in August 2002.  
This notice was provided to the veteran prior to the 
adjudication of his claim by the RO in February 2003.  He was 
informed of the requirements for a successful service 
connection claim and told of his and VA's respective duties.  
He was asked to submit information and evidence, which would 
include that in his possession, to the RO.  Included with 
this letter, was a PTSD stressor information guide and forms 
for the veteran to complete regarding his claimed stressors.  
The content and timing of the August 2002 notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Service medical and personnel records are associated with the 
claims file as are Social Security Administration (SSA) 
records.  The veteran has not sought VA assistance in 
obtaining any other evidence.  An appropriate VA examination 
was afforded the veteran in January 2003.  

The Board thus finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Service Connection

The veteran contends that he suffers from PTSD as the result 
of events occurring during his second enlistment while 
serving in the Republic of Vietnam.  

In general, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).

Establishing service connection for PTSD, in particular, 
requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); 
Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See Cohen v. 
Brown.  

In this case the veteran's claim fails because all competent 
medical evidence of record shows that the veteran does not 
currently suffer from PTSD.   Having not met this threshold 
element, i.e. medical evidence of the disability claimed, a 
discussion of the claimed stressors is not in order.

Service medical records include a December 1967 letter from 
the Mental Health Institute of Independence, Iowa, stating 
that the veteran suffered from a neuropsychiatric disorder 
with symptomatic alcoholism.  A report of a neuro-psychiatric 
consultation, from the Armed Forces Examining and Entrance 
Station (AFEES) and dated in this same month, indicates that 
the veteran was classified as a normal adult.  A discharge 
report of medical examination from February 1970 found the 
veteran's psychiatric condition to be normal. 

The only medical evidence of record addressing whether the 
veteran suffers from PTSD is a January 2003 VA examination 
report.  The examiner indicated that he had reviewed the 
veteran's claims file and interviewed the veteran during the 
examination.  The examiner stated that none of the described 
stressors can be considered as a basis to diagnose PTSD.  He 
found the veteran to show symptoms of mild to moderate 
depression and rendered a diagnosis of depression due to a 
medical condition of chronic low back pain following a report 
of injuries in 1968 and 1987, and alcohol abuse in remission 
since 1998.  

While the veteran has asserted his belief that he suffers 
from PTSD, as a layperson he is not competent to provide a 
diagnosis of his condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Without a diagnosis of PTSD, service connection cannot be 
granted for this disability.  See 38 C.F.R. § 3.304(f).  
Hence, in the absence of proof of a present disability there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Because all competent evidence of record shows that the 
veteran does not suffer from PTSD, his claim must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  The Board 
regrets that a more favorable determination could not be made 
in this case.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


